DETAILED ACTION
This action is responsive to the Application filed on 05/22/2020. Claims 1-20 are pending in the case. Claims 1, 11, and 14 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kannan et al. (US Patent Application Pub. No. 2018/0129484, hereinafter “Kannan”).

As to independent claims 1 and 14, Kannan shows a system and a concomitant method [fig. 18; ¶ 63], comprising:
a processor [¶ 66];
an input device for receiving inputs from a user [¶ 74];
and a display [¶¶ 31 & 73] for displaying a graphical user interface (GUI) including user-actuatable controls responsive to the inputs [“FIG. 2-4 show an example user interface 200 of the agent development environment in which a machine conversation dialog flow may be authored by a developer, and illustrate an example dialog flow for making a reservation at a café for a meal. Referring first to FIG. 2, the user interface 200 comprises a toolbox 202 containing representations of state elements and state transition elements, or dialog tools, which may be incorporated into a dialog flow being authored in an editing user interface 205. {…}” (¶ 40)];
wherein the processor causes the GUI to display example programming code [see the displayed example programming code in figs. 3-6B (particularly figs. 5 and 6B) and ¶¶ 43-48], to animate execution of the displayed example programming code, and to control the animation in response to the inputs [“Continuing with FIG. 4, selection of an individual state of the dialog flow results in the display of a preview of that state in the UI preview region 415 of the reactive canvas preview 310. In the example of FIG. 4, the preview displayed in the UI preview region 415 shows the ASK BUSINESSNAME state 403 in the context of a digital personal assistant running on a computing device. The preview of a dialog flow state shown in the reactive canvas preview 310 may take any suitable digital context and hardware device context as specified by the developer, including audio contexts (e.g. by presenting audio-only previews as well as audio/visual previews). Further, as described below, a machine conversation dialog flow shown in editing user interface 205 may be previewed in a plurality of different contexts.” (¶ 45) | For further context/examples, see also figs. 3-8B & 10-14; ¶¶ 04-06, 50, & 76-78.].

As to dependent claims 2 and 15, Kannan further shows:
wherein the processor implements a plurality of software modules including a visual module, a foundational module, a static module, and a dynamic module [“The terms “module,” “program,” and “engine” may be used to describe an aspect of computing system 1800 implemented to perform a particular function. In some cases, a module, program, or engine may be instantiated via logic subsystem 1802 executing instructions held by storage subsystem 1804. It will be understood that different modules, programs, and/or engines may be instantiated from the same application, service, code block, object, library, routine, API, function, etc. Likewise, the same module, program, and/or engine may be instantiated by different applications, services, code blocks, objects, routines, APIs, functions, etc. The terms “module,” “program,” and “engine” may encompass individual or groups of executable files, data files, libraries, drivers, scripts, database records, etc.” (¶ 71)].

As to dependent claims 3 and 16, Kannan further shows:
wherein the processor, responsive to the inputs, interacts with a website on a web server to display, animate, and control the example programming code [“Accordingly, examples are disclosed herein that relate to an agent development environment configured to facilitate the development of conversational user interface flows and the adaption of an authored conversational user interface flow across a variety of computing contexts. As one example, a developer creating a website for a delicatessen may author a machine conversation dialog flow for a website application that comprises states specifying, for example, the types of breads, meats, cheeses and spreads a customer may choose to build a sandwich. The agent development environment may then facilitate the reuse of that conversation across multiple platforms, for example, as a bot conversation on the website of the delicatessen{…} The tool further permits the developer to preview the user interfaces for each state in the conversation flow under development in each of a variety of device contexts, and also preview a runtime simulation of the conversation flow, without having to manually adapt the machine conversation for each desired context or code control logic for executing the runtime simulation.” (¶ 25) | For further context/examples, see also ¶¶ 60, 63, & 72.].

As to dependent claims 4 and 17, Kannan further shows:
wherein the processor causes the GUI to highlight a current line of the displayed example programming code [see how a current line 503a of the displayed example programming code is highlighted (fig. 5; ¶ 47)].

As to dependent claims 5 and 18, Kannan further shows:
wherein the processor causes the GUI to display a flowchart corresponding to the displayed example programming code [“Continuing with FIG. 4, the editing user interface 205 comprises a machine conversation dialog flow view selection 411 with different selectable view options that allow the developer to change the visual representation of the conversation flow currently being edited in the editing user interface 205. In the depicted example, the FLOWCHART view is currently selected in the editing user interface view selection 411, and as such, the dialog flow in the editing user interface 205 represents states 401-410 as a flowchart. This view may help a developer visualize the dialog flow.” (¶ 46)].

As to dependent claims 6 and 19, Kannan further shows:
wherein the processor causes the GUI to highlight a current step of the displayed flowchart [see how a current step of the displayed flowchart may be highlighted (fig. 6A; ¶ 48)].

As to dependent claim 7, Kannan further shows:
wherein the processor causes the GUI to display a list of variables associated with the displayed example code [“{…} FIG. 13 illustrates an example user interface 1300 for a Language Understanding Model Designer that a developer may use to create and/or modify a language understanding model. For example, a developer may record sample utterances 1301 for the language understanding model via the user interface 1300. The developer may highlight words and/or phrases 1302 to associate slots 1303 (e.g. date, time, location) with the words or phrases 1302 in a sample utterance 1301 to allow the machine conversational dialog flow to detect user intents via inputs made during a machine conversation dialog flow. A list of pre-defined slots 1304 (e.g. to assign uttered words and/or phrases with an intent) may be available to a developer in the Language Understanding Model Designer 1300.” (¶ 57)].

As to dependent claim 8, Kannan further shows:
wherein the processor causes the GUI to highlight a current variable of the displayed list of variables [“{…} FIG. 13 illustrates an example user interface 1300 for a Language Understanding Model Designer that a developer may use to create and/or modify a language understanding model. For example, a developer may record sample utterances 1301 for the language understanding model via the user interface 1300. The developer may highlight words and/or phrases 1302 to associate slots 1303 (e.g. date, time, location) with the words or phrases 1302 in a sample utterance 1301 to allow the machine conversational dialog flow to detect user intents via inputs made during a machine conversation dialog flow. A list of pre-defined slots 1304 (e.g. to assign uttered words and/or phrases with an intent) may be available to a developer in the Language Understanding Model Designer 1300.” (¶ 57)].

As to dependent claim 9, Kannan further shows:
wherein the processor causes the GUI to display a console view showing a current output of the displayed example programming code [“Continuing with FIG. 4, selection of an individual state of the dialog flow results in the display of a preview of that state in the UI preview region 415 of the reactive canvas preview 310. In the example of FIG. 4, the preview displayed in the UI preview region 415 shows the ASK BUSINESSNAME state 403 in the context of a digital personal assistant running on a computing device. The preview of a dialog flow state shown in the reactive canvas preview 310 may take any suitable digital context and hardware device context as specified by the developer, including audio contexts (e.g. by presenting audio-only previews as well as audio/visual previews). Further, as described below, a machine conversation dialog flow shown in editing user interface 205 may be previewed in a plurality of different contexts.” (¶ 45)].

As to dependent claims 10 and 20, Kannan further shows:
wherein the processor causes the GUI to display a help window [see the “Help” window option in the GUI illustrated in figs. 13-16 | For further context/examples, see also ¶¶ 32, 46, & 57.].

As to independent claim 11, Kannan shows an educational system for teaching a programming language [fig. 18; ¶ 63], comprising:
a memory for storing predetermined software [¶ 68];
a processor [¶ 66] for executing the predetermined software to implement a plurality of modules including a visual module, a foundational module, a static module, and a dynamic module [“The terms “module,” “program,” and “engine” may be used to describe an aspect of computing system 1800 implemented to perform a particular function. In some cases, a module, program, or engine may be instantiated via logic subsystem 1802 executing instructions held by storage subsystem 1804. It will be understood that different modules, programs, and/or engines may be instantiated from the same application, service, code block, object, library, routine, API, function, etc. Likewise, the same module, program, and/or engine may be instantiated by different applications, services, code blocks, objects, routines, APIs, functions, etc. The terms “module,” “program,” and “engine” may encompass individual or groups of executable files, data files, libraries, drivers, scripts, database records, etc.” (¶ 71)];
an input device for receiving inputs from a user [¶ 74];
and a display [¶¶ 31 & 73] for displaying a graphical user interface (GUI) corresponding to the visual module and including user-actuatable controls responsive to the inputs [“FIG. 2-4 show an example user interface 200 of the agent development environment in which a machine conversation dialog flow may be authored by a developer, and illustrate an example dialog flow for making a reservation at a café for a meal. Referring first to FIG. 2, the user interface 200 comprises a toolbox 202 containing representations of state elements and state transition elements, or dialog tools, which may be incorporated into a dialog flow being authored in an editing user interface 205. {…}” (¶ 40)];
wherein the processor causes the GUI to display example programming code [see the displayed example programming code in figs. 3-6B (particularly figs. 5 and 6B) and ¶¶ 43-48], to animate execution of the displayed example programming code, and to control the animation in response to the inputs [“Continuing with FIG. 4, selection of an individual state of the dialog flow results in the display of a preview of that state in the UI preview region 415 of the reactive canvas preview 310. In the example of FIG. 4, the preview displayed in the UI preview region 415 shows the ASK BUSINESSNAME state 403 in the context of a digital personal assistant running on a computing device. The preview of a dialog flow state shown in the reactive canvas preview 310 may take any suitable digital context and hardware device context as specified by the developer, including audio contexts (e.g. by presenting audio-only previews as well as audio/visual previews). Further, as described below, a machine conversation dialog flow shown in editing user interface 205 may be previewed in a plurality of different contexts.” (¶ 45) | For further context/examples, see also figs. 3-8B & 10-14; ¶¶ 04-06, 50, & 76-78.].

As to dependent claim 12, Kannan further shows:
wherein the foundational module includes a shape library, a ScriptItem library, and a script engine [see how the foundational module includes a shape library, a ScriptItem library, and a script engine (¶¶ 38, 47, 62, 65, 71, & 76)].

As to dependent claim 13, Kannan further shows:
wherein the processor causes the GUI to highlight a current line of the displayed example programming code [see how a current line 503a of the displayed example programming code is highlighted (fig. 5; ¶ 47)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Inventor
Document ID
Relevance
Jules; Anthony Sean et al.
US 9910761 B1
“an input device for receiving inputs from a user; and a display for displaying a graphical user interface (GUI) including user-actuatable controls responsive to the inputs; wherein the processor causes the GUI to display example programming code, to animate execution of the displayed example programming code, and to control the animation in response to the inputs.”
Szpak; Peter S. et al.
US 20170351492 A1
“an input device for receiving inputs from a user; and a display for displaying a graphical user interface (GUI) including user-actuatable controls responsive to the inputs; wherein the processor causes the GUI to display example programming code, to animate execution of the displayed example programming code, and to control the animation in response to the inputs.”
Voorhees; John Belin et al.
US 20170109933 A1
“an input device for receiving inputs from a user; and a display for displaying a graphical user interface (GUI) including user-actuatable controls responsive to the inputs; wherein the processor causes the GUI to display example programming code, to animate execution of the displayed example programming code, and to control the animation in response to the inputs.”
Garipov; Oleg
US 20170052766 A1
“an input device for receiving inputs from a user; and a display for displaying a graphical user interface (GUI) including user-actuatable controls responsive to the inputs; wherein the processor causes the GUI to display example programming code, to animate execution of the displayed example programming code, and to control the animation in response to the inputs.”
Isted; Timothy V. et al.
US 20160358505 A1
“an input device for receiving inputs from a user; and a display for displaying a graphical user interface (GUI) including user-actuatable controls responsive to the inputs; wherein the processor causes the GUI to display example programming code, to animate execution of the displayed example programming code, and to control the animation in response to the inputs.”
Aghaei; Behzad et al.
US 20160357431 A1
“an input device for receiving inputs from a user; and a display for displaying a graphical user interface (GUI) including user-actuatable controls responsive to the inputs; wherein the processor causes the GUI to display example programming code, to animate execution of the displayed example programming code, and to control the animation in response to the inputs.”
Isted; Timothy V. et al.
US 20160354694 A1
“an input device for receiving inputs from a user; and a display for displaying a graphical user interface (GUI) including user-actuatable controls responsive to the inputs; wherein the processor causes the GUI to display example programming code, to animate execution of the displayed example programming code, and to control the animation in response to the inputs.”
SHAH; Sehul S.
US 20150278695 A1
“an input device for receiving inputs from a user; and a display for displaying a graphical user interface (GUI) including user-actuatable controls responsive to the inputs; wherein the processor causes the GUI to display example programming code, to animate execution of the displayed example programming code, and to control the animation in response to the inputs.”
Vagell; Vance Julius et al.
US 20150113390 A1
“an input device for receiving inputs from a user; and a display for displaying a graphical user interface (GUI) including user-actuatable controls responsive to the inputs; wherein the processor causes the GUI to display example programming code, to animate execution of the displayed example programming code, and to control the animation in response to the inputs.”
Kovar; Lucas A.
US 8941666 B1
“an input device for receiving inputs from a user; and a display for displaying a graphical user interface (GUI) including user-actuatable controls responsive to the inputs; wherein the processor causes the GUI to display example programming code, to animate execution of the displayed example programming code, and to control the animation in response to the inputs.”
Brandt; Joel R. et al.
US 20130074036 A1
“an input device for receiving inputs from a user; and a display for displaying a graphical user interface (GUI) including user-actuatable controls responsive to the inputs; wherein the processor causes the GUI to display example programming code, to animate execution of the displayed example programming code, and to control the animation in response to the inputs.”
Davies; Joseph G.
US 20120131557 A1
“an input device for receiving inputs from a user; and a display for displaying a graphical user interface (GUI) including user-actuatable controls responsive to the inputs; wherein the processor causes the GUI to display example programming code, to animate execution of the displayed example programming code, and to control the animation in response to the inputs.”
Nakagawa; Kenichiro et al.
US 20090259952 A1
“an input device for receiving inputs from a user; and a display for displaying a graphical user interface (GUI) including user-actuatable controls responsive to the inputs; wherein the processor causes the GUI to display example programming code, to animate execution of the displayed example programming code, and to control the animation in response to the inputs.”
Gillis; Philip W.
US 6871340 B1
“an input device for receiving inputs from a user; and a display for displaying a graphical user interface (GUI) including user-actuatable controls responsive to the inputs; wherein the processor causes the GUI to display example programming code, to animate execution of the displayed example programming code, and to control the animation in response to the inputs.”
Bates, Cary Lee  et al.
US 20030188296 A1
“an input device for receiving inputs from a user; and a display for displaying a graphical user interface (GUI) including user-actuatable controls responsive to the inputs; wherein the processor causes the GUI to display example programming code, to animate execution of the displayed example programming code, and to control the animation in response to the inputs.”
MESSINGER, FREDERIC P.  et al.
US 20020154153 A1
“an input device for receiving inputs from a user; and a display for displaying a graphical user interface (GUI) including user-actuatable controls responsive to the inputs; wherein the processor causes the GUI to display example programming code, to animate execution of the displayed example programming code, and to control the animation in response to the inputs.”
Gabai; Oz et al.
US 6356867 B1
“an input device for receiving inputs from a user; and a display for displaying a graphical user interface (GUI) including user-actuatable controls responsive to the inputs; wherein the processor causes the GUI to display example programming code, to animate execution of the displayed example programming code, and to control the animation in response to the inputs.”
Shimotani, Mitsuo  et al.
US 20020029106 A1
“an input device for receiving inputs from a user; and a display for displaying a graphical user interface (GUI) including user-actuatable controls responsive to the inputs; wherein the processor causes the GUI to display example programming code, to animate execution of the displayed example programming code, and to control the animation in response to the inputs.”
Lopez, Luis R.
US 20020007483 A1
“an input device for receiving inputs from a user; and a display for displaying a graphical user interface (GUI) including user-actuatable controls responsive to the inputs; wherein the processor causes the GUI to display example programming code, to animate execution of the displayed example programming code, and to control the animation in response to the inputs.”
Vaidyanathan; Shankar et al.
US 6305008 B1
“an input device for receiving inputs from a user; and a display for displaying a graphical user interface (GUI) including user-actuatable controls responsive to the inputs; wherein the processor causes the GUI to display example programming code, to animate execution of the displayed example programming code, and to control the animation in response to the inputs.”
Logan, III; Frank G. et al.
US 6243857 B1
“an input device for receiving inputs from a user; and a display for displaying a graphical user interface (GUI) including user-actuatable controls responsive to the inputs; wherein the processor causes the GUI to display example programming code, to animate execution of the displayed example programming code, and to control the animation in response to the inputs.”
Parthasarathi; Aanand
US 5204968 A
“an input device for receiving inputs from a user; and a display for displaying a graphical user interface (GUI) including user-actuatable controls responsive to the inputs; wherein the processor causes the GUI to display example programming code, to animate execution of the displayed example programming code, and to control the animation in response to the inputs.”


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (10am - 6:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVARO R CALDERON IV/
Examiner, Art Unit 2173


/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173